Title: To James Madison from John Sevier, 12 May 1809
From: Sevier, John
To: Madison, James


Sir
Knoxville 12th May 1809
About the 20th of August the Agents for the State of Tennes’see, purpose holding a Treaty with the Cherokee Indians, in expectation of extinguishing the claim of that Nation, to part of the lands Situated within the Chartered limits of the State.
Permit me to observe, that on the North Side of Tennessee River, there is yet by computation about one Million three hundred thousand Acres of land, not yet Treated for, which tract is Supposed will be nearly divided in equal quantities between the United States, And Tennessee: It is Situated some distance above the Muscle Shoals, extending down the Tennessee as low as the Mouth of Duck River, including the Mouths and parts of Several Valuable Rivers; Such as Sequatchee, Crow, Flint, Elk, Bluewater, Swan, & Buffaloe.
The situation, fertility of soil, and great local advantages attending that part of the Country, places it, if not on a superior point of View, on at least as desireable as any part of the Western Country. I beg leave to observe, that from the Acquaintance and knowledge I have of the Indian Claimers, I am induced to believe, it would not be difficult to Acquire a relinquishment, and the same obtained at the pending Treaty, without any addition of expenditures; and I am led to Anticipate that such an Accession of Territory will enter into the Views of the President, who I hope will unite in bringing About so desireable and benificial an object, the result of which in My opinion cannot fail to be extremely useful and interesting to both parties. I hope you will pardon the liberty I have taken in Suggesting the Utility of Such a Measure, and flatter Myself the Subject will meet your approbation and patronage. I have the honor to be sir, with great respect & Sincere esteem Your Most obedient & Hble Servt.
John Sevier
